                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8                                     UNITED STATES DISTRICT COURT
                                                            9                                          DISTRICT OF NEVADA
                                                            10   BANK OF AMERICA, N.A., AS SUCCESSOR                   Case No.: 3:17-cv-00049-MMD-WGC
                                                                 BY MERGER TO BAC HOME LOANS
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   SERVICING, LP, FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                         STIPULATION    AND   ORDER          TO
AKERMAN LLP




                                                                                                                       DISMISS WITH PREJUDICE
                                                            13                      Plaintiff,

                                                            14   vs.
                                                            15
                                                                 RAINBOW      BEND      HOMEOWNERS
                                                            16   ASSOCIATION;     PHIL   FRINK    &
                                                                 ASSOCIATES, INC.; DANIEL HALL; AND
                                                            17   DIANA HALL,

                                                            18                      Defendants.
                                                            19
                                                                              PLEASE TAKE NOTE that Plaintiff Bank of America, N.A., as Successor by Merger to
                                                            20
                                                                 BAC Home Loans Servicing, LP, fka Countrywide Home Loans Servicing, LP (BANA), Defendants
                                                            21
                                                                 Daniel Hall, Diana Hall, and Rainbow Bend Homeowners Association by and through their
                                                            22
                                                                 respective counsel of record, hereby stipulate and agree to dismiss this action with prejudice
                                                            23
                                                                 pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
                                                            24
                                                                              ...
                                                            25

                                                            26                ...

                                                            27                ...
                                                            28                ...
                                                                 50917283;1
                                                                                                   Bank of America, N.A. v. Rainbow Bend Homeowners Association, et al.
                                                            1                                                                      Case No.: 3:17-cv-00049-MMD-WGC
                                                            2
                                                                              Each party to bear its own costs and fees.
                                                            3

                                                            4                 IT IS SO STIPULATED.

                                                            5    DATED this 6th day of December, 2019.

                                                            6
                                                                 AKERMAN LLP                                               LIPSON NEILSON P.C.
                                                            7

                                                            8    /s/ Tenesa S. Powell                                       /s/ Kaleb Anderson
                                                                 MELANIE D. MORGAN, ESQ.                                   KALEB D. ANDERSON, ESQ.
                                                            9    Nevada Bar No. 8215                                       Nevada Bar No. 7582
                                                                 TENESA S. POWELL, ESQ.                                    9900 Covington Cross Drive, Suite 120
                                                            10   Nevada Bar No. 12488                                      Las Vegas, Nevada 89144
                                                                 1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Las Vegas, Nevada 89144                                   Attorneys for Defendants Daniel Hall and Diana
                                                                                                                           Hall
                      LAS VEGAS, NEVADA 89134




                                                            12   Attorneys for Plaintiff Bank of America, N.A.
AKERMAN LLP




                                                            13

                                                            14
                                                                 VAN DUYNE LAW GROUP
                                                            15
                                                                  /s/ Sheila Van Duyne
                                                            16   SHEILA VAN DUYNE
                                                                 Nevada Bar No. 9899
                                                            17   1188 California Avenue
                                                                 Reno, Nevada 89509
                                                            18
                                                                 Attorneys for Defendant Rainbow Bend
                                                            19   Homeowners Association
                                                            20

                                                            21

                                                            22
                                                                                                                     ORDER
                                                            23                IT IS SO ORDERED.
                                                            24

                                                            25
                                                                                         6th
                                                                              Dated this _____        December
                                                                                               day of _______________, 2019
                                                            26

                                                            27
                                                                                                                    UNITED STATES DISTRICT COURT JUDGE
                                                            28

                                                                 50917283;1
